Myrick, J.
One Ramirez, being in custody under a bench warrant issued out of a Superior Court, upon an information for the crime of forgery, was ordered to be admitted to bail in the sum of $2,000, and the defendants in this action executed an undertaking in the form prescribed by section 1287, Penal Code. The bond becoming forfeited, this action was brought by the district attorney against the sureties. '
*410The only point presented on this appeal is: The action should have been brought in the name of the county; the county is the only party in interest, as the money recovered must go into the county treasury; the action cannot be sustained in the name of the people, and the district attorney is not authorized to bring ' the action.
In several cases in this State, the action has been sustained when brought in the name of the people. (People v. Smith, 18 Cal. 498; People v. Love, 19 Cal. 677; People v. Penniman, 37 Cal. 271.) It has also been sustained when brought in the name of the county. (Mendocino County v. Lamar, 30 Cal. 628; City and County of San Francisco v. Randall, 54 Cal. 408.) We see no objection to sustaining the action when brought either in the name of the county or of the people. The section above referred to requires that the amount named shall- be payable to the people of the State of California; when recovered, it is to take certain named directions.
The district attorney is authorized to proceed by action. (§ 1306, Pen. Code; § 4256, subd. 3, Pol. Code.) Judgment affirmed.
Thornton, J., Shabpsteie, J., McKiestry, J., and McKee, J., concurred.